 STEPHENSMANUFACTURING CO.47StephensManufacturing Co., Inc.and InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO. Case 16-CA-4267April 3, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn November 16, 1971, Trial Examiner Paul E.Weil issued the attached Decision in this proceeding.Thereafter, the General Counsel and the Respondentfiled exceptions and supporting briefs, and the Re-spondent also filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions, with the followingmodifications.The Trial Examiner found that the discharge ofemployee Crick was not unlawfully motivated. Webelieve, however, that the evidence supports a contra-ry conclusion.The Union began organizing the Respondent'splant in the last week of January 1971. Crick was oneof the more active union adherents. No later thanearly in the first week of February, Respondent be-came aware of the organizational activities, and priorto Crick's discharge learned that he was a union or-ganizer.On Thursday, February 4, Plant ManagerCapehart ordered Foreman Brandau to discharge amachinist. Crick was selected and immediately noti-fied that he was laid off but was then told he couldwork out the week. The next morning, however, Cape-hart had Supervisor Young send Crick home, thoughRespondent paid him for a full day's work. FollowingCrick's discharge the Respondent, within the nextweek or so, engaged in a course of conduct involving,as the Trial Examiner properly found, a series of vio-lations of Section 8(a)(1) of the Act, including interro-gating several employees concerning their unionactivities, creating the impression employees would bedischarged if they worked for the Union, threatening'The Respondent has exceptedto certaincredibilityfindingsmade by theTrial Examiner.It is the Board's establishedpolicynot tooverrule a TrialExaminer's resolutionswith respect to credibilityunless theclear preponder_ance of all of the relevantevidenceconvinces us that the resolutions wereincorrect.Standard Dry Wall Products,Inc., 91 NLRB 544, enfd. 188 F.2d362 (C.A. 3). We have carefullyexaminedthe record and find no basis forreversing his findings.to cut wages if the Union got in, and stating to em-ployees they could have a union only when the Com-pany was ready for one and that the Company wouldat that time help the employees select a proper union.Consequently, in view of the foregoing findings ofextensive illegal antiunion activity by the Respon-dent, and the evidence in the record showing thatCrick, a leading union activist, was discharged a fewdays after Respondent learned of the Union's organi-zational efforts, we conclude that the General Coun-selhas made outa prima faciecase that Crick'sdischarge was unlawful.The Respondent contends, and the Trial Examineragreed, that Crick's discharge was wholly economical-ly motivated. In support of its position, it points to theeconomic distress of the Company during the periodin question, to evidence showing that the decision todischarge a machinist was made prior to the advent ofthe Union, and to the lack of any evidence showingthat Brandau who assertedly selected Crick for dis-charge had any knowledge of his union activities.The record does show that the Respondent wasunder some financial pressure during most of 1970and that it discovered the situation was critical withthe completion of its 1970 audit, in early January1971. However, the decision to lay off a machinist wasnot, if Capehart's testimony is to be believed, basedon the financial crisis revealed by the 1970 audit.Rather, according to Capehart, he made his decisionto discharge a machinist in December, before the au-dit, basing his decision-again according to his testi-mony-on reports submitted to him by Brandau, themachine shop supervisor, in October, November, andDecember 1970. From those reports, and possiblyfrom other information, Capehart concluded the shopwas overstaffed and not operating effectively, in partat least because of certain production work beingdone there.However, though Capehart had the previous springbeen employed partly for the purpose of improvingplant efficiency, he took no immediate steps to reme-dy the situation in the machine shop or to act on hisasserted decision to discharge a machinist. Appar-ently even the release of the results of the 1970 auditdid not cause him to act on his December decision?Rather, according to his testimony, it was SupervisorDodson's report on February 3 that there was lack ofwork in the fabricating department, his own decisionthen to discharge two fabricating employees imme-diately, and his realization that the following day waspayday that brought him to the conclusion that then"was as good a time as any to get rid of the man in2 Respondent in its brief seeks to explainthe delaybetween Capehart'sdeciding in December to discharge a machine shop employee and the actualdischargeof Crickin February on Capehart's waiting before ordering thedischarge upon the resultsof the 1970audit.Capehartexplained the delay,however,simply on the grounds that he got off on other things.196 NLRB No. 11 48DECISIONSOF NATIONALLABOR RELATIONS BOARDthemachine shop."3 However, Supervisor Brandautestified without contradiction that on Saturday, Jan-uary 30, he discussed with Capehart machine shopcost problems and offered to layhimselfoff to easethe pinch. Capehart refused the offer. Apparently, hedid not at that time mention to Brandau, even thoughmachine shop costs were under discussion, that hehad decided back in December to lay off a shop em-ployee, for, according to Brandau, Capehart's orderon February 4 to lay someoneoff came asa completesurprise to him because the matter had never beenmentioned.4Together then, the testimony of Respondent's wit-nessesportrays a situation in which trouble in thefabrication department on February 3 stirred up Ca-pehart enough to have him act on a 5- or 6-week olddecisionto dischargesomeone inthe machine shop;while the direct discussion with Brandau of machineshop economic problems on January 30 did not evenelicit from him a comment concerning any Decemberdischarge decisionmuch less anorder that such deci-sion finally be put into effect. Clearly, accepting eco-nomicmotivation for the discharge would not explainbut on the contrary would only compound the ano-molousnature of what it is contended occurred; andwe, therefore, find that Respondent has not shownthat Crick's dischargewas somotivated.' Rather, onlythe discovery of Crick's unionactivity by Respondentbetween January 30 and February 4 and its decisionto get rid of him because of it provides any plausibleexplanation for what in fact occurred.The Respondentcontends, as indicated, that thereis no basisfor finding that Crick was discharged forunion activity, because,as isthe case, there is in therecord no direct evidence that Brandau, who selectedCrick as the machine shop employee to be laid off,knew of his union activity. However, there is suchevidence showing that Capehart who ordered a dis-charge was aware of Crick's union activity. Fur-thermore,Brandautold Crick he was selected fordischarge because he was the best employee and socould more easily gain reemployment. The absurdityof such a justification for the selection in a companyseeking to increaseits efficiency clearly suggests thatBrandau wasattempting to cover up the real, butunlawful, reasonfor theselection.Also as Brandau7Respondent points to the fact that two fabricating employees were dis-charged along with Crick as showing his discharge was not for union associat-ed reasons.However,as Capehart's testimony shows there was lack of workin fabricating to cause the discharge of employees in that department butnothing had changed in the machine shop operations to explain Crick'sdischarge on February 4.4 This fact casts considerable doubt on Capehart's assertion that he decid-ed in December,i e, before the advent of the Union,to lay off a machineshop employee$ In fact the problem of machine shop inefficiency,which Capehart discov-ered in late 1970, seems to have been of such small concern to him that itwas not until the latter part of April that he reorganized the shop's operationswas a part of management and in view of his attemptto cover up the real reason for the selection, we findthat there is adequate basis for charging him withRespondent's knowledge of Crick's activities.However,even assumingBrandau did not haveknowledge of Crick's union activities there is, never-theless, substantial evidence supporting the conclu-sion that in fact Capehart whose knowledgeis clearknew that by simply directing Brandau to dischargesomeone he was actually ordering Crick's discharge.Thus, according to Brandau when he was told to layoff someone he immediately stated to Capehart itwould be Crick because, as Brandau explained at thehearing, there was no doubt about whom he shouldchoose because Crick had least seniority, low produc-tivity and effort, and also was not happy and hadlost his self-respect on the job. Furthermore, accord-ing to Brandau, Capehart indicated at the time of thedischarge that he was glad Crick was the one to gobecause, as Brandau explained, management did notlikeCrick because instead of "selling himself to themanagement, he seems to become obnoxious attimes."Consequently, it seems clear enough thatCapehart's instruction to discharge someone in themachine shop though in form leaving the selection upto Brandau was in any practical sense really an orderto discharge Crick. Finally, if, as Brandau testified,managementwas particularly dissatisfied with Crick,it is wholly unrealistic to conclude, as Respondentwould have us do, that Capehart would give an orderwith respect to the machine shop that might result inthe retaining of an unsatisfactory employee and thedischarge of a satisfactory one. Consequently, we findnomerit in the Respondent's contention thatBrandau's alleged free selection of Crick for dischargeshows that the discharge was unrelated to Crick's un-ion activities.The above considerations show that the Respon-dent has failed to rebut theprima faciecase estab-lished by the General Counsel and in fact giveadditional support to the conclusion that Crick's se-lection for discharge was unlawfully motivated. Con-sequently, we find, contrary to the Trial Examiner,that John Crick was discharged on February 4, 1971,because of his activities in support of the Union'sattempt to organize Respondent's plant and that Re-spondent thereby violated Section 8(a)(3) and (1) ofthe Act.On the basis of the foregoing and the entire recordthe Board, in lieu of the Trial Examiner's conclusionof law numbered 1, hereby makes the following:CONCLUSION OF LAWBy dischargingJohn Crickfor engaging in protect-ed concerted activities in support of the Union's or- STEPHENS MANUFACTURING CO.49ganizational campaign, and by refusing to permit himto work on February 5, 1971, because of his unionactivities, the Respondent has discriminated in regardto his hire and tenure of employment to discourageunion activities in violation of Section 8(a)(3) of theAct.THE REMEDYAs we have found that in addition to the unfairlabor practices found by the Trial Examiner, the Re-spondent unlawfully discharged John Crick, we shallorder that the Respondent offer him full and imme-diate reinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of earn-ings he may have suffered by reason of the unlawfultermination of his employment. The Respondent shallpay to Crick a sum of money equal to that which hewould have earned as wages from the date of hisunlawful termination to the date of the offer of rein-statement, less any net earnings received during saidperiod. Backpay shall be computed on a quarterlybasis in accordance with the formula set forth in F. W.Woolworth Company,90 NLRB 289, and shall includeinterest in the amount and manner provided inIsisPlumbing & Heating Co.,138 NLRB 716.ORDERUpon the entire record in the case, and pursuantto Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Boardhereby orders that the Respondent, Stephens Manu-facturing Co., Inc., Muskogee, Oklahoma, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in and activities onbehalf of the International Association of Machinistsand Aerospace Workers, AFL-CIO, or any other la-bor organization by discharging employees or in anyother manner discriminating against them in regard totheir hire or tenure of employment or any term orcondition of employment.(b) Threatening to lay off or discharge employeesfor engaging in union activities.(c) Coercively interrogating employees with regardto their activities on behalf of the above-named Unionor any other labor organization.(d) Threatening employees that their wages will becut in the event that the Union became their collec-tive-bargaining agent.(e)Giving its employees the impression that it wasengaging in surveillance of their union activities.(f) Interfering in its employees' rights to select alabor organization of their own choosing.(g)Ordering employees to stop engaging in unionactivities on behalf of the Union.(h) In any other manner interfering with, re-straining, or coercing any employees in the exercise oftheir rights of self-organization, to form, join, or assistany labor organization, to bargain collectivelythrough representatives of their own choosing, to en-gage in concerted activity for the purpose of collectivebargaining or other mutual aid or protection, and torefrain from any or all such activities.2.Take the following affirmative action which theBoard finds will effectuate the purposes of the Act.(a)Offer to John Crick immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privi-leges, and make him whole for any loss of earnings hemay have suffered because of his unlawful dischargeby payment to him of a sum of money computed inthe manner specified in that part of our Decision enti-tled "The Remedy."(b)Notify immediately the above-named individ-ual, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and all oth-er records necessary to analyze the amount of back-pay due under the terms of this Order.(d) Postat itsplant and offices at Muskogee, Okla-homa, copies of the attached notice marked "Appen-dix."' Copies of said notice, on forms provided by theRegional Director for Region 16, after being dulysigned by Respondent's representative, shall be post-ed by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.6In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board." 50DECISIONSOF NATIONALLABOR RELATIONS BOARDCHAIRMAN MILLER, dissenting in part:My colleagues heap inference upon inference inwhat seems to me, at least, a strained effort to findsome basis for reversing the Trial Examiner, whosefindings here rest primarily upon credibility reso-lutions. I find myself unpersuaded by their rationaleand would affirm the Trial Examiner, who sorted outconflicting testimony and evaluated the evidence pre-sented to him in a judicious manner. I therefore dis-sent from that portion of the majority decision whichreverses the Trial Examiner's findings and conclu-sions with respect to employee Crick's discharge.APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentAfter a trial in which all sides had a chance to giveevidence, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct and has ordered us to post this notice; and weintend to carry out the Order of the Board and abideby the following:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through represent-atives of their choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all these things.WE WILL NOT do anything that interferes withor restrains or coerces employees with respect tothese rights.WE WILL NOT discharge or otherwise discrim-inate against our employees because of, or for thepurpose of discouraging, their membership in, oractivities on behalf of, the International Associa-tion ofMachinists and AerospaceWorkers,AFL-CIO, or any other union.WE WILL NOT threaten to lay off or dischargeemployees for engaging in union activites.WE WILL NOT threaten employees that theirwages will be cut in the event that the Unionbecomes their collective-bargaining agent.WE WILL NOT order employees to stop engagingin union activities on behalf of the Union, or anyother labor organization.WE WILL immediately offer to reinstate JohnCrick to his former job or, if that job no longerexists, to a substantially equivalent position,without prejudice to his seniority or other rightsor privileges, andmake him whole for any pay hemay have lost because we unlawfully dischargedhim.DatedBySTEPHENSMANUFACTURING CO.,INC.(Employer)(Representative)(Title)We will notify immediately the above-named indi-vidual, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Office Building, Room 8-A-24, 819 Taylor Street, Fort Worth, Texas 76102, Tele-phone 817-334-2921.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAULE.WEIL, Trial Examiner:IOn February 9, 1971,InternationalAssociation ofMachinists and AerospaceWorkers,AFL-CIO,hereinafter called the Union,filed acharge with the Regional Director for Region 16 of theNational Labor Relations Board,hereinafter called the.Board, alleging that Stephens Manufacturing Co., hereinaf-ter called Respondent,engaged in activities in violation ofSection 8(a)(l) and (3) of the Act b the discharge of anemployee, John E.Cri ck.On April 1y6,1971, the RegionalDirector, on behalf of the General Counsel of the Board,issued a complaint and notice of hearing alleging violationsof Section8(a)(3) and (1) by the discharge of Crick and byacts of threat and interrogation and by the creation of theimpression of surveillance of union activities of the employ-ees.On May 13, 1971, the complaint was amended by thesaid Regional Director to allege additional independent vio-lations of Section 8(a)(1). By its duly filed answer and by afurther answer to the amendement,the Respondent admit-ted the jurisdictional allegations and that the Union was alabor organization, but denied the commission of any unfairlabor practices.Respondent further alleged affirmativelythat Crick was laid off for economic reasons and is still onlayoff status. On the issues thusjoined, the matter came onfor hearing before me on July 15 and 16 and on October 13,when the hearing was completed.All parties were repre-The face sheets of the transcripts of the first2 days'proceedings hereinindicatethat the TrialExaminer is William E. Spencer and William E.Spnecer, respectively.The transcriptis corrected in this regard. STEPHENSMANUFACTURING CO.51sented at the hearing and had an opportunity to adduceevidence, call witnesses, examine and cross-examine them,to argue on the record, and to submit briefs. Briefs havebeen received from the General Counsel and Respondent.Upon the entire record and in consideration of the briefs,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, an Oklahoma corporation, manufacturesand sells heating and air-conditioning equipment at a plantin Muskogee, Oklahoma. It annually sells and ships from itsMuskogee plant to points outside the State of Oklahomaproducts valued in excess of $50,000 and annually purchas-es goods and materials valued in excess of $50,000 trans-ported to its Muskogee, Oklahoma, plant from points instates of the United States other than the State of Oklaho-ma. Respondent is an employer engaged in commerce with-in the meaning of Section 2(6) and (7) of the Act.IITHELABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICES BACKGROUNDRespondent is a manufacturer of heating and air-condi-tioning apparatus. At its plant in Muskogee, it assembles itsproduct, partly from materials fabricated on the premisesand partly from materials purchased from subcontractorsandusedafteradditionalfabrication.AlthoughRespondent's work force appears to be somehwat fluid, itnormally employs some 40 persons in the production andmaintenance activities at the plant. In 1970 pursuant to asales forecast that Respondent would double its sales in thatyear, the operative head of the Company, James Perkins,president and general manager, hired W. E. (Red) Capehartas plant manager in hopes of improving production. InAu ust or September 1970 Respondent also committed it-selfgto the construction of an addition to the plant to accom-modate increased inventory and productive capacity whichit hoped to need. As the year wore on, it became apparentthat the projected increase in sales was not forthcoming,sales in fact increased about 20 per cent in the year 1970.At the time of the close of Respondent's fiscal year at theend of the calendar year, Respondent received an audit andreport showing that it was short of cash and long on inven-tory and commenced making plans to remedy the situation.Perkins first decided that it was necessary to cut down theinventory of component parts and raw materials so that theCompany would carry an inventory only sufficient to fill theorders it received. In view of this decision, it became appar-ent that fewer employees were necessary, and Capehart be-gan considering where the work force could best be cut.About the last week in January 1971, the Union com-menced organizing activities among Respondent's employ-ees. Five or six employees attended a meeting near the endof January and signed authorization cards; some of themtook authorization cards to distribute among their fellowemployees. Employee John Crick was apparently most ac-tive among the employees in soliciting signatures.The Union's organizational attempt quickly came to theattention of Respondent which reacted by trying to find outwhat was going on and by trying to counter the effects ofthe union organization with a speed by Plant ManagerCapehart. The General Counsel alleges that Respondent'sactivities violated the Act in various respects which will bedealt with below.On February 4, Crick was discharged? Asa result of the discharge of Crick,the employees were dis-turbed and various communications between the employeesand members of supervision and management took place,some of which are also alleged to be violative of the Act andwill be discussed below.The Supervisory Status of Roger YoungThe machinist department at Respondent's plant at thetime the union organization commenced consisted of theindustrialengineer.Henry (Duey) Brandau, who reporteddirectly to Plant Manager Capehart, Roger Young, whobore the title assistant foreman, and three employees, Col-land Clark, James Gordon, and Crick. The work in themachine shop consisted of building, repairing, and install-ing tools and dies and of processing cast burners receivedfrom a subcontractor.In addition to the normal supervisory functions, probablyminimal in a unit of thissize,Brandau designed tools anddies for the Respondent's products.Young's function was to assist Brandau as a draftsman,to keep up with the paperwork connected with running thedepartment, to assist the employees in setting up tools, andin giving them direction. In his remaining time, Youngworked with the machines, generally doing the tool-and-diework required. The majority of his time, according to hisown testimony, he spent doing the paperwork which includ-ed drafting blueprints and the recordkeeping of the depart-ment.In December or January, Brandau suffered a heart attackor a stroke and was off work for a period of weeks. Thereaft-er he came back and worked somewhat sporadically andgenerally for only part of each day until Apnl 15, 1971,when he retired because of his disability. Before hefell illBrandau did most of the supervisory work of the depart-ment. He laid out the work, established priorities for itscompletion, and assigned the employees who were to do thework. Most of his orders andassignmentswere transmittedto the employees through Young, as were the other supervi-sory functions such as the determination of whether em-ployees might be granted time off, excused for lateness, andthe like. After Brandau's illnesscommenced, in his absence,at least until the first of April, Young took the place ofacting supervisor. In this function, while normally little su-pervisory activity was required, on occasion Young grantedtime off, permitted employees to leave early, establishedpriorities,and made assignments. This continued afterCrick's discharge until shortly after April 5, on which dateGordon quit. At this time Brandau told Young that he wasno longer to consider himself a supervisory employee unlessand until the work force increased to the point where itwould be necessary to have him act as a supervisor again.About the same time, the function of grinding the burnerswas removed from the machine department and placed un-der the fabrication department and a production man whowas not a machinist was regularly assigned to it. This leftonly Young and Clark working as machinists. They werereplaced under the supervision of Kenneth Dotson, whodescribedhimself as"the production manager in the back."The record did not reveal whether Young was paid morethan the other employees in the machine shop.2Although Respondent contended in its answer and at the hearing thatCrick was laid off rather than discharged, it is clear from all the evidence thatthe layoff was permanent with no intention of rehiring him. Theissue is onemerely of semantics. 52DECISIONSOF NATIONALLABOR RELATIONS BOARDThe General Counsel contends that at least until April 5Young was a supervisor. The Respondent contends thatalthough he bore the title assistant foreman, Young had nosupervisory characteristics and was at all times a rank-and-file employee.I find that Young was a supervisor and was acknowl-edged as such until April 5. It is clear from his testimony,which I credit, that he had the authority to exercise thenecessary supervisory functions in the absence of Brandauwhich absence was, from December until April, increasinglya factor in Respondent's plant. Because of the fact that therewas only sporadic delivery of burners to Respondent's plantat least prior to Crick's discharge it was frequently necessarywhen burners were delivered that Gordon, whose primaryfunction was to work on the burners, be assisted by one ormore of the other machinists.In Brandau's absence, Youngmade the decisions as to who should work on burners andwho should work on other tasks if any employee time re-mained after the burner work was being accomplished. Inaddition, Young testified that he exercised other superviso-ry authority directly and responsibly, although not veryoften. I find that the statement to him by Brandau that hewas no longer to consider himself a supervisor reveals thatuntil that time he was expected to consider himself a super-visor and to function as such, and I believe that he did so.The Discharge of CrickAs I stated above, Respondent became aware of theunion organizationquickly after it commenced. On the 2ndor 3rd of February Plant Manager Ca ehart called Younginto the conferencroom and asked him if he had heard ofany union activity. Young replied that he had not, whereup-on Capehart told Young that he should keep his ears openas to what was being said among the employees. Youngreplied that he had his own work to do and did not havetime to do this.On February 4 at or about 3:15 in the afternoon, DueyBrandau called Crick to his desk and informed him that hewas laid off, stating that while he hated to lay a man off,Crick had more experience and better qualifications thanthe othermen inthe department, and he felt that Crickwould have less trouble getting a job than the other men. Healso stated that pressure had been brought to bear for thepast few days, and he had to lay a man off. Crick answeredthat he did not think it was fair, that his work had been upto standard, and he saw no reason for the layoff becausethere was more work than could be done in the department.Crick also stated that he had heard at 2:30 the same day thathis name had been connected with the Union and that itseemedfunny to him that at 3:15 he was laid off without anyprior knowledge of a layoff. When Brandau made no an-swer about this, Crick went to Kenneth Dotson, whom hedescribed as thegeneralforeman and asked Dotson if hehad contacted any men in the plant with regard to Crick'sunion activities.Dotson answered that he did not knowanything about it and told him to talk to Capehart.Cnck went to Capehart and asked him whyhe was beinglaid off, stating that out of five men in the department onlythree worked the machines; and if one of them were laid of,the other two could not carry the load. Capehart answeredthat the department was overstaffed and had to be cut backand stated that it was Brandau's decision that Crick was theone to be laid off. Crick again stated that it seemed funnyto him that at 2:30 hisnamewas connected with the Unionand at 3:15 he was laid off and asked Capehart "what is thisdeal about the Union?" Capehart answered that he under-stood there was a petition going around, and Crick askedhim if he knew who it was. Capehart said that he did not,but he would like to and Cnck asked if he knew if he wouldfire them.Capehart answered that he would like to talk tothem.The next day,Friday morning,Crick reported towork at 7:30. At 9 o'clock he was working on his machinewhen Brandau had come in.He was called to the desk byYoung,who said that Capehart told him to tell Brandau tosend Crick home,but that he would be paid for the rest ofthe day. Crick wanted to know why he was sent home, andBrandau answered only that it was Capehart's decision andthat he shouldjust go home.Crick then went to KennethDotson and said that he understood that Dotson was talkingto some of the men with regard to his union activities on theprior day.Dotson answered,"Yes, I talked to some of themen and asked if you were soliciting for the Union and theywere hesitant to say anything."At this point,Crick said thathe really did not have any choice,that he had to go home,and left.Around the middle of February,Crick,who was assistingthe Union in organizing,heard that Young had been re-duced to a rank-and-file employee and went to his homewith a union agent and asked Young to sign a union card.On this occasion,Young told Crick that on the Thursdaymorning before Crick was laid off, Young was called intothe office and asked whether he had any knowledge ofunion activities in the plant.Young also commented thateveryone knew why Crick had gotten laid off, but there wasnothing they could do about it.About a week after Crick's discharge employee Gordonhad a conversation with Duey Brandau in which Brandautold Gordon that Capehart had told him that he had to leta mango out of the machine shop.When he nominatedCrick,Capehart said,"Good, because John was a unionorganizer.CapehartIn the same conversation,apparently Brandautold Gordon that,after Crick was laid off,management hadbeen considering letting Young go because he had been seencarrying around -a littleblack book and they believed he wassoliciting for the Union.Young heard of this and went tohis toolbox and got out his bible and told Brandau to takeit to the office and show"them" the little black book. Noth-ing further happened.I credit Respondent's defense that the machine shop wasoverstaffed,partly because of the problem with the produc-tion of burners.The work on the burners was clearly aproduction process and normally would not have been han-dled in a machine shop.Because of the inconsistencies in the deliveries of burnersto the plant from the subcontractor,itwas impossible tostockpile them or to have any one person working consist-ently on them.Accordingly,itwas necessary for the em-ployees in the machine shop to drop everything else andwork on burners when they were needed and a supply ar-rived.The employee primarily responsible for burner work,Gordon, testified that he had been warned to improve hisproduction but that he did not do so because he "didn'tthink it was worth the effort."It is clear that the work onthe burners was dirty work and unpalatable to persons whoconsidered themselves employed as machinists. The evi-dence indicates that any average man could do the work onthe burners after only a day or two of practice; and, in fact,the man who has been assigned to it since it was moved intothe production shop has regularly produced more than wereproduced by Gordon and at a lower wage?JAfter Crick's discharge burners were purchased from a different supplierand have been delivered regularly as ordered. Accordingly, it has been possi- STEPHENSMANUFACTURING CO.In the light of the evidence of President Perkins concern-ing the financial situation of Respondent and the decisionhe reached pursuant thereto to cut down on inventory ofraw materials and components, it appears reasonable thatone of the employees of the machine shop would becomesuperfluous. I note that the record reveals that other em-ployees were laid off from the fabrication line on the sameday as Crick and that a more substantial reduction of forcetook place in the first weeks of April. I conclude thereforethat the decision to lay off a man from the machine shopwas economically motivated.The General Counsel contends that the selection of Crickas the person to be laid off was based on his union activity;however, the "admission" of Brandau to Gordon, which issomewhat substantiated by Brandau's testimony, revealsthat Capehart in fact did not make the selection of Crick forlayoff but informed Brandau that he was pleased that Bran-dau selected Crick because Crick was the union organizer.This indicates both that Brandau did not know that Crickwas the union organizer prior to being told so by Capehartand that Capehart did not interfere in Brandau's slection ofCrick. It has long been held that it is not an unfair laborpractice for an employer to be glad that an employee, dis-charged for cause, was a union employee, provided that thedischarge was indeed for cause.When Crick was discharged to be effective at the end ofthe week, he accused the Respondent of discharging himbecause of his union activity. As a result of this, Dotsonasked some of the men if Crick had been soliciting. for theUnion.4 From the reluctance of the employees to answer,Dotson almost surely concluded that Cnck was in fact or-ganizing for the Union. Dotson denies this conversationwith Crick but stated that he had a conversation on thisoccasion at which he accompanied Crick to his car in theparking lot where Crick showed him some antique weaponsthat he had collected; he stated that the only conversationwas in regard to those weapons. I discredit Dotson in thisregard. It does not appear probable to me that immediatelyafter being sent home, under the circumstances that Crickwas sent home, believing that he was being discriminatedagainst because of his union activities, Crick would havecasually walked out with Dotson, whom he believed to havebeen interrogating employees about Crick's union activity,solely for the purpose of showing Dotson some antiqueweapons in his car. I believe that the statement was madeby Dotson as Crick reported. I find that Respondent, be-coming aware through Dotson's inquiries that Crick wasorganizing in the plant for the Union, determined that hewould not work out his week but should be gotten out of theplant immediately. Accordingly, Ca ehart directed Youngto tell Brandau to get Crick out of the plant as soon asBrandau came in.5I conclude that, although the decision to lay Crick off wasnot unlawfully motivate a, the further decision to requirehim to leave the plant immediately rather than working outthe day resulted from Respondent's apprehension that hewould be organizing for the Union. I conclude thereforethat the decision to send him home at 9 o'clock in themorning, although Respondent paid him for the rest of theble to stockpilea small numberand keep a man steadily employed workingsolely on them.4 There is no evidence in the record on which I can find that this inquiryprecededCrick's dischargeon February4 as the GeneralCounsel contends.SThis circuitous route for Capehart's orderresulted, in my opinion, fromthe desire of Capehart to uphold and support Brandau who was a very sickman at the time and was himself offering to accept a layoff in order to cutdown the expenses of the department.53day, was discriminatory and a remedy should be affordedtherefore.Respondent's Antiunion Activities AfterCrick's DischargeThe General Counsel contends that Dotson's admissionto Crick that he had interrogated employees about Crick'ssolicitation for the Union is violative both as an admissionof the interrogation and as an attempt to give to Crick theimpression that his activities were under the Employer'ssurveillance. I have no doubt that the Respondent was en-gaging in surveillance in the plant of the union activities,Young's testimony, which I credit, that Capehart asked himabout union activit^ and told him to keep his ears openreveals Respondents interest in watching the union activi-ties of the employees, Young was surely the most minorsupervisor on the staff. It is completely consistent that Re-spondent called upon all of its supervisors to "keep theirears open"; and, under these circumstances, it is most prob-able that the supervisors would attempt to do so. Dotsonadmitted asking Booth both whether he had heard anythingabout the Union; and if he had signed a petition, I find thatDotson in fact was attempting to ascertain the extent of theUnion organization on February 5 although he testified thatno one asked him to do so, and that he was acting out ofcuriosity alone.Similarly, the General Counsel contends that Young'sstatement to Gordon that Capehart had asked him to keephis ears open constituted a violation of Section 8(a)(1) as itwas calculated to give Gordon the impression that unionactivities in the plant were under surveillance. I find thatRespondent violated Section 8(a)(1) by the interrogation ofvarious employees concerning their union activities and bythe statements made by Young and Dotson giving employ-ees the impression that their union activities were beingclosely watched by management. I find in addition thatBrandau's statement to Gordon that Capehart had said itwas good that Clark was laid off because he was the unionorganizer, and that Young's position had been endangeredby Capehart's belief that Young was or anizing for theUnion, additionally, violated Section 8(a)(l) of the Act inthat such statements necessarily would have the effect ofcoercing Gordon and any other employee who knew of itby causing them to believe that Respondent was preparedto terminate employees for engaging in union activities.On the morning of February 5, Rodney Booth was ac-costed by his supervisor, Dotson, who asked if he had heardanything about the Union. Booth answered that he heard itwas coming in and Dotson asked if Booth had signed apetition or if he knew who had it. Booth answered that henew nothing about a petition although he is one of theemployees who first contacted the Union. When Crick leftthe plant, he observed to Booth that he was not to be permit-ted to spend the whole day there and had been sent home.Later that day Booth heard rumors that Respondent had hisname linked in as a union "pusher" and confronted hissupervisor, Dotson, telling him that if he was going to befired, he should be fired right away, that he did not want tohave to sit around and worry about it. They talked for a fewminutes, and Booth went back to work. About a half hourlater Dotson came to Booth and told him that he was right,that "they" did have him on the list, but that he had goneto bat for Booth and told "them" that Booth was honestwith him and had told him what he knew about the Unionand that he did not think Booth had anything to do withtrying to organize the place. A little while later, ForemanJerry Blair, who apparently is subordinate to Dotson, cameto Booth and told him that he noticed that Booth had been 54DECISIONSOF NATIONALLABOR RELATIONS BOARDworried all day and advised him that Dotson had cleared hisname with the people in the front office, and that he couldnow relax.Except for admitting the interrogation, Dotson deniedthis entire conversation, as did Blair. I credit Booth. I be-lieve that he is outspoken and blunt, but essentially truthful.From his appearance on the witness stand, I have no troublebelieving that he would have acted precisely as he did. Re-spondent denied that there were anylists of union advocatesor adherents. It does not matter whether there were.It seemsimprobable to me that with all Respondent was doing toascertainwho the union adherents were, no list was kept,but it is irrelevant to the issues before me. I find that bytelling Booth that his name was on the list and had beenremoved because Respondent had been assured that he wasnot "a pusher." Respondent coerced employees by givingthem theimpressionthat if they were pushers for the Union,they would be in danger of termination. Such coercion vio-lated Section 8(a)(1) of the Act 6About a week after Crick's discharge a rumor swept theplant that if the Union came in wages would be reduced.Gordon testified that Shipping Supervisor Schneider attrib-uted this to Capehart. Booth testified that Fabricating Fore-man Blair askedhim if he had heard that Perkins wascutting wages and that Dotson told him that Perkins hadstated that he would cut the wages back to starting salariesand let the Union fit for wage raises from that point.Schneider,Blair,andall denied making any state-ments of thisnature.As I stated above, I have found Boothcredible, and I believe his account of the statements madeto him by Blair and Dotson over their denial. Similarly, Iwas impressedat the hearing with testimony of Gordon whois no longer employed by Respondent. He impressed me aswanting to tell the truth without regard to the issues beforeme. I find that the three statements were made and that theyconsitute threats of retaliation by the Employer for the em-ployees' union organization in violation of Section 8(a)(1) ofthe Act.On February 8, Capehart had a meeting of all employeesduring which he told them that he did not like people sneak-ing behind his back and that the Company could not afforda union at that time. Capehart stated that he knew thatsooner or later the Company would probably go union, in3 or 5 years, and that when the Company felt it was neces-sary, and it would benefit the Company, the Company,together with the employees, would select the appropriateunion. In themeantime,he did not want to hear any moreabout union organization.' I find that the speech was viola-tive of Section 8(axl) of the Act. It constitutes a grossinterference with the rights of employees to select their ownunion and an attempt by the Respondent to require employ-ees to stop union organization activity until the Employerwas ready. No assurances were given the employees that theEmployer would not use its economic power to enforceCapehart's demand that union activity be stopped. I find6 Blair admitted that a few days afterCrick wasternunated, he told Booththat he neednot worry aboutlosing hisjob, butdeniedany knowledge thatDotson had interceded for Booth or thathe hadso stated to Both.7 EmployeeFletcher testified in addition that Capehart said that if theUnion came in some employees would have to huntfor another job. Idiscredit Fletcher.He isthe onlyemployee who so testified,although severaltestified about the speech His affidavit,which was taken a month after thespeech was made,makes no mention of such a statement althoughitwouldappear that if such a statement had been made,itwould have been men-tionedthat the speech constituted an implied threat of retaliationand an attempted interference in the employees' rights toorganize, in violation of Section 8(a)(1) of the Act.The General Counsel contends that Respondent violatedSection 8(a)(1) by the conversation of Capehart and Crickon the occasion of Crick's discharge. According to Crick'stestimony, however, Capehart did no more than answer hisquestion, both about union organization and why he want-ed to know who was behind it. The only positive statementmade by Capehart in the conversation was that he wouldlike to know who was behind the Union because he wouldlike to talk to them. I see nothing violative in this. Capehartdid not at the time ask Crick to disclose who was behind theunion organization or bring the Union up in any other way.I recommend the complaint be discharged insofar as thisconversation is alleged to be violative of Section 8(a)(1) ofthe Act.IV THE EFFECTS OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several states and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.V THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. It has been found that,although Respondent lawfully dischargedCrick,itunlaw-fully refused to permit him to work the day following thedischarge to complete his week,although it paid him for thisperiod of time.I find that no affirmative action is necessarywith regard to this violation of Section 8(a)(3). Crick was notfinancially disadvantaged in any regard by Respondent'saction.CONCLUSIONS OF LAW1.B refusing to permit John E. Crick to work on Feb-ruary 5y 1971, because of his union activities, Respondenthas discriminated in regard to hire and tenure of his em-ployment in order to discourage union activities in violationof Section 8(a)(3) of the Act.2. By the foregoing conduct and by threatening that otheremployees would be discharged for similar conduct, by in-terrogating employees coercively, by giving employees theimpression that Respondent was engaged in surveillance oftheir union activities, by threatening to cut wages in theevent that the Unionis successful, by interfering in employ-ees' selectionof a union to represent them, and by orderingemployees to cease union organization, Respondent has in-terfered with, restrained, and coerced employees in the exer-cise of their Section 7 rof ts and hasengaged inunfair laborpractices in violationSection 8(a)(I) of the Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.4.Respondent has not violated Section 8(a)(1) of the Actin other regard as set forth above.[Recommended Order omitted from publication.]